Exhibit Nissan Auto Lease Trust 2009-B Monthly Servicer's Report for the month ofOctober 2009 Collection Period Start 1-Oct-09 Distribution Date 16-Nov-09 Collection Period End 31-Oct-09 30/360 Days 30 Beg. of Interest Period 15-Oct-09 Actual/360 Days 32 End of Interest Period 16-Nov-09 SUMMARY Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 1,311,398,557.00 1,271,263,778.73 1,248,968,801.13 0.9523945 Total Securities 1,311,398,557.00 1,271,263,778.73 1,248,968,801.13 0.9523945 Class A-1 Notes 0.410350 % 213,000,000.00 172,865,221.73 150,570,244.13 0.7069026 Class A-2 Notes 1.220000 % 308,000,000.00 308,000,000.00 308,000,000.00 1.0000000 Class A-3 Notes 2.070000 % 423,000,000.00 423,000,000.00 423,000,000.00 1.0000000 Class A-4 Notes 2.650000 % 80,850,000.00 80,850,000.00 80,850,000.00 1.0000000 Certificates 0.000000 % 286,548,557.00 286,548,557.00 286,548,557.00 1.0000000 Principal Payment Due Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 22,294,977.60 63,053.55 104.6712563 0.2960261 Class A-2 Notes 0.00 313,133.33 0.0000000 1.0166667 Class A-3 Notes 0.00 729,675.00 0.0000000 1.7250000 Class A-4 Notes 0.00 178,543.75 0.0000000 2.2083333 Certificates 0.00 0.00 0.0000000 0.0000000 Total Securities 22,294,977.60 1,284,405.63 I. COLLECTIONS Lease Payments: ( Lease SUBI) Monthly Principal 16,717,125.80 Monthly Interest 7,100,272.96 Total Monthly Payments 23,817,398.76 Interest Rate Cap Payments 0.00 Advances: Aggregate Monthly Payment Advances 813,484.26 Aggregate Sales Proceeds Advance 537,733.80 Total Advances 1,351,218.06 Vehicle Disposition Proceeds: Reallocation Payments 1,548,204.80 Repurchase Payments 120,786.89 Net Auction Proceeds 0.00 Recoveries 0.00 Net Liquidation Proceeds 3,954,609.99 Excess Wear and Tear and Excess Mileage 11,860.22 Remaining Payoffs 0.00 Net Insurance Proceeds 678,885.27 Residual Value Surplus 77,078.11 Total Collections 31,560,042.10 Vehicle Disposition Activity for the current month - Terminated and Sold (included in Vehicle Disposition Proceeds) Reallocation Payments Net Insurance Sales Lease Payoffs Count Early Termination 1,259,012.80 68 Involuntary Repossession 62,740.00 2 Voluntary Repossession 158,661.00 10 Full Termination 67,791.00 4 Insurance Payoff 670,781.44 30 Customer Payoff 135,948.37 6 Grounding Dealer Payoff 2,574,445.33 113 Dealer Purchase 1,243,189.80 47 Total 1,548,204.80 670,781.44 3,953,583.50 280 Page 5 of 9 Exhibit Nissan Auto Lease Trust 2009-B Monthly Servicer's Report for the month ofOctober 2009 II. COLLATERAL POOL BALANCE DATA Number Book Amount Discount Rate Securitization Value PoolBalance - Beginning of Period 59,399 1,467,603,102 7.25000 % 1,271,263,778.73 Total Depreciation Received (18,299,880.82 ) (16,146,968.97 ) Principal Amount of Gross Losses (46 ) (1,062,773.78 ) (941,401.35 ) Repurchase / Reallocation (9 ) (154,624.54 ) (120,786.89 ) Early Terminations (59 ) (1,256,811.29 ) (1,060,057.91 ) Scheduled Terminations (201 ) (4,667,705.03 ) (4,025,762.48 ) PoolBalance - End of Period 59,084 1,442,161,306.64 7.25000 % 1,248,968,801.13 Remaining Pool Balance Lease Payment 490,909,974.90 Residual Value 758,058,826.23 Total 1,248,968,801.13 III. DISTRIBUTIONS Total Collections 31,560,042.10 Reserve Amounts Available for Distribution 0.00 Total Available for Distribution 31,560,042.10 1. Amounts due Indenture Trustee as Compensation or Indemnity 0.00 2. Reimbursement of Payment Advance 749,336.79 3. Reimbursement of Sales Proceeds Advance 271,114.39 4. Servicing Fee: Servicing Fee Due 1,059,386.48 Servicing Fee Paid 1,059,386.48 Servicing Fee Shortfall 0.00 Total Trustee, Advances and Servicing Fee Paid 2,079,837.66 5. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Available Interest Distribution Amount 63,053.55 Class A-1 Notes Monthly Interest Paid 63,053.55 Chg in Class A-1 Notes Int. Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Interest on Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Available Interest Distribution Amount 313,133.33 Class A-2 Notes Monthly Interest Paid 313,133.33 Chg in Class A-2 Notes Int. Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Interest on Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Available Interest Distribution Amount 729,675.00 Class A-3 Notes Monthly Interest Paid 729,675.00 Chg in Class A-3 Notes Int. Carryover Shortfall 0.00 Page 6 of 9 Exhibit Nissan Auto Lease Trust 2009-B Monthly Servicer's Report for the month ofOctober 2009 Class A-4 Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Available Interest Distribution Amount 178,543.75 Class A-4 Notes Monthly Interest Paid 178,543.75 Chg in Class A-4 Notes Int. Carryover Shortfall 0.00 Certificate Monthly Interest Certificate Interest Carryover Shortfall 0.00 Certificate Interest on Interest Carryover Shortfall 0.00 Certificate Monthly Available Interest Distribution Amount 0.00 Certificate Monthly Interest Paid 0.00 Chg in Certificate Int. Carryover Shortfall 0.00 Total Note and Certificate Monthly Interest Total Note and Certificate Monthly Interest Due 1,284,405.63 Total Note and Certificate Monthly Interest Paid 1,284,405.63 Total Note and Certificate Interest Carryover Shortfall 0.00 Chg in Total Note and Certificate Int. Carryover Shortfall 0.00 Total Available for Principal Distribution 28,195,798.81 6.Total Monthly Principal Paid on the Notes Total Monthly Principal Paid on the Class A Notes 22,294,977.60 Total Class A Noteholders' Principal Carryover Shortfall 0.00 Total Class A Noteholders' Principal Distributable Amount 22,294,977.60 Chg in Total Class A Noteholders' Principal Carryover Shortfall 0.00 7. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Chg in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 5,900,821.21 Page 7 of 9 Exhibit Nissan Auto Lease Trust 2009-B Monthly Servicer's Report for the month ofOctober 2009 IV. RESERVE ACCOUNT Initial Reserve Account Amount 6,556,992.79 Required Reserve Account Amount 19,670,978.36 Beginning Reserve Account Balance 19,670,978.36 Additional Cash Infusion 0.00 Reinvestment Income for the Period 0.00 Reserve Fund Available for Distribution 19,670,978.36 Reserve Fund Draw Amount 0.00 Deposit of Remaining Available Collections 5,900,821.21 Gross Reserve Account Balance 25,571,799.57 Remaining Available Collections Released to Seller 5,900,821.21 Total Ending Reserve Account Balance 19,670,978.36 V. POOL STATISTICS Weighted Average Remaining Maturity 22.72 Monthly Prepayment Speed 48 % Lifetime Prepayment Speed 40 % $ units Recoveries of Defaulted and Casualty Receivables 900,664.41 Securitization Value of Defaulted Receivables and Casualty Receivables 941,401.35 46 Aggregate Defaulted and Casualty Gain (Loss) (40,736.94 ) Pool Balance at Beginning of Collection Period 1,271,263,778.73 Net Loss Ratio -0.0032 % Cumulative Net Losses for all Periods 0.0095 % 123,956.80 Delinquent Receivables: Amount Number 31-60 Days Delinquent 7,674,826.35 382 61-90 Days Delinquent 1,236,169.50 58 91-120+ Days Delinquent 372,178.48 17 Total Delinquent Receivables: 9,283,174.33 457 60+ Days Delinquencies as Percentage of Receivables 0.13 % Aggregate Sales Performance of Auctioned Vehicles $ units Sales Proceeds 1,326,808.00 72 Securitization Value 1,373,639.62 Aggregate Residual Gain (Loss) (46,831.62 ) Cumulative Sales Performance of Auctioned Vehicles $ units Cumulative Sales Proceeds 2,227,865.21 117 Cumulative Securitization Value 2,230,575.52 Cumulative Residual Gain (Loss) (2,710.31 ) VI. RECONCILIATION OF ADVANCES Beginning Balance of Residual Advance 346,179.72 Reimbursement of Outstanding Advance 271,114.39 Additional Advances for current period 537,733.80 Ending Balance of Residual Advance 612,799.13 Beginning Balance of Payment Advance 2,007,314.86 Reimbursement of Outstanding Payment Advance 749,336.79 Additional Payment Advances for current period 813,484.26 Ending Balance of Payment Advance 2,071,462.33 Page 8 of 9 Exhibit Nissan Auto Lease Trust 2009-B Monthly Servicer's Report for the month ofOctober 2009 VII. STATEMENTS TO NOTEHOLDERS 1. Has there been any material change in practices with respect to charge- offs, collection and management of delinquent Leases, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 2. Have there been any material modifications, extensions or waivers to Lease terms, fees, penalties or payments during the Collection Period? No 3. Have there been any material breaches of representations, warranties or covenants contained in the Leases? No 4. Has there been any new issuance of notes or other securities backed by the SUBI Assets? No 5. Has there been any material additions, removals or substitutions of SUBI Assets, or repurchases of SUBI Assets? No 6. Has there been any material change in the underwriting, origination or acquisition of Leases? No Page 9 of
